United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2880
                     ___________________________

                          David Anthony Stebbins

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

              Boone County, Arkansas; Sheriff Danny Hickman

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Harrison
                               ____________

                          Submitted: June 30, 2016
                            Filed: July 14, 2016
                               [Unpublished]
                               ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       David Anthony Stebbins appeals the district court’s1 dismissal of his
Americans with Disabilities Act and 42 U.S.C. § 1983 action, following a two-day
evidentiary hearing; and the district court’s2 earlier partial grant of judgment on the
pleadings. We have carefully considered Stebbins’s arguments for reversal, and we
find no error in the partial grant of judgment on the pleadings, see McIvor v. Credit
Control Servs., Inc., 773 F.3d 909, 912-13 (8th Cir. 2014) (de novo review; complaint
must contain sufficient facts which, accepted as true, state claim to relief that is
plausible on its face); or in the post-hearing dismissal of the remaining claims, see
Johnson v. Bi-State Justice Ctr., 12 F.3d 133, 135-36 (8th Cir. 1993) (where both
sides offer evidence in hearing so procedure resembles summary judgment motion
with live evidence, standard is whether evidence is so one-sided that one party
prevails as matter of law); Moody v. St. Charles County, 23 F.3d 1410, 1412 (8th Cir.
1994) (to survive summary judgment, plaintiff must substantiate allegations with
sufficient probative evidence that would permit finding in his favor). The judgment
of the district court is affirmed. See 8th Cir. R. 47B.
                          ______________________________




      1
       The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas, now retired.
      2
       The Honorable P. K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas, now retired.

                                         -2-